Case 2:20-cv-00420-JES-NPM Document 10 Filed 06/23/20 Page 1 of 17 PageID 124



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

GULF MED PHARMACY, INC.,

              Petitioner,

v.                                  Case No:      2:20-cv-420-FtM-29NPM

UTTAM   DHILLON,    in    his
official capacity as Acting
Administrator   and    UNITED
STATES   DRUG    ENFORCEMENT
ADMINISTRATION,

             Respondents.


                              OPINION AND ORDER

        This matter comes before the Court on plaintiff's Petition to

Dissolve Immediate Suspension Order (Doc. #1) filed on April 14,

2020.      The government filed a Response in Opposition (Doc. #6) on

June 15, 2020.      For the reasons set forth below, the Petition is

denied.

      I.     Introduction

      Plaintiff Gulf Med Pharmacy, Inc. (Gulf Med or the pharmacy)

seeks to dissolve the ex parte suspension of its DEA Certification

of   Registration     No.    FG6290061   (COR).      Plaintiff’s    COR   was

suspended by the Drug Enforcement Agency (DEA) through an Immediate

Suspension Order (ISO) based on the administrative finding that

plaintiff’s      continued     registration    to     dispense     controlled

substances constituted an “imminent danger to the public health or
Case 2:20-cv-00420-JES-NPM Document 10 Filed 06/23/20 Page 2 of 17 PageID 125



safety”     within    the    meaning   of   21    U.S.C.     §§    824(d)    and   882.

Plaintiff requests that the ISO be immediately dissolved while the

ongoing     DEA    administrative      proceeding      to    determine      whether    a

permanent revocation of the COR is appropriate continues.

      II.    Factual Summary

      Gulf Med is a family-owned business in Cape Coral, Florida

which mostly serves patients and customers within a 10-mile radius

of its pharmacy.             Gulf Med employs Ricard Fertil, R. Ph., a

pharmacist        licensed   since     2003,     and   one    part-time       pharmacy

technician.          The     immediate      suspension       of     the     pharmacy’s

registration has resulted in the loss of all insurance-based

business,     the     cancellation     of    plaintiff’s          primary    wholesale

supplier contract, and the loss of its compounding business.                          As

a result, plaintiff now accepts cash-paying customers.

      On    February    9,    2018,    an   Application       for    Administrative

Inspection Warrant (Doc. #6-2) was filed in the Fort Myers Division

of the United States District Court for the Middle District of

Florida “because the pharmacy has dispensed a high percentage of

the two of the most highly abused Schedule 2 controlled substances

and has not previously been subject to inspection by the DEA.”

(Doc. #6-2, p. 4.)           An Affidavit for Administrative Inspection

Warrant (Doc. #6-2, p. 5) (the Affidavit) was submitted by Margorie

C. Milan, a Diversion Investigator of the DEA, assigned to the

DEA, Miami Field Division.             The Affidavit asserts that a review



                                        - 2 -
Case 2:20-cv-00420-JES-NPM Document 10 Filed 06/23/20 Page 3 of 17 PageID 126



of the Automated Reports and Consolidated Orders System (ARCOS)

records      for    2017   revealed   that    plaintiff     dispensed   a   high

percentage of highly abused controlled substances.              In 2017, 1,385

prescriptions were dispensed at the pharmacy, of which 232 were

for oxycodone and 117 were for hydrocodone.             This represented 29%

and 14% of all prescriptions, respectively.             The Affidavit submits

that   the    43%    of    prescriptions     for   highly   abused   controlled

substances establishes a valid public interest in establishing a

full and complete accountability.              The Affidavit was sworn to

before a United States Magistrate Judge on February 12, 2018, and

the Warrant for Inspection (Doc. #6-2, p. 13) was issued on the

same day.      The Return of Warrant (Doc. #6-3) indicates service of

the warrant on Mr. Fertil on February 14, 2018.              On the same day,

a Subpoena (Doc. #6-4) was issued for the full profiles and

prescription history for 28 specific patients.

       Patient profiles are the documents in which a pharmacy would

ordinarily record any “red flags” for a given prescription and how

the pharmacy resolved the “red flags,” as required under Florida

law.   None of the patient profiles contained any record of notes,

comments, or indication of a resolution of a “red flags”.               Another

Subpoena (Doc. #6-5) was issued on May 1, 2019, for the full

profiles of 7 of the 28 and for an additional 7 patients.                    No

evidence of an effort to address potential “red flag” prescriptions

was found.         On August 9, 2019, another Subpoena (Doc. #6-6) was



                                      - 3 -
Case 2:20-cv-00420-JES-NPM Document 10 Filed 06/23/20 Page 4 of 17 PageID 127



issued for the updated profile of 1 patient, and for 5 additional

patients.     No evidence of an effort to address potential “red

flag” prescriptions was found in the documents produced pursuant

to this third request.       In or around September 2019, plaintiff’s

COR was renewed.     (Doc. #1, p. 19.)

      On November 18, 2019, an Order to Show Cause and Immediate

Suspension of Registration (Doc. #6-1) was issued by the DEA.           The

Order sets forth several areas of concern that were identified.

As   to   cocktail   medications   (i.e.,   combinations    of   controlled

substances widely known to be abused or diverted), examples with

unresolved “red flags” included:

            a. On at least three occasions between May 22,
            2019, and July 17, 2019, Gulf Med Pharmacy
            filled prescriptions written on the same day
            by Physician R.D. for Patient A.B. for 120
            units of hydromorphone 8 mg, 60 units of
            morphine sulfate extended release 15 mg, and
            30 units of diazepam 10 mg.

            b. On at least four occasions between February
            9, 2018, and July 17, 2019, Gulf Med Pharmacy
            filled prescriptions written on the same day
            by Physician A.N. for Patient B.Di. for 120
            units of hydromorphone 8 mg, 60 units of
            morphine sulfate extended release 30 mg, and
            60-90 units of alprazolam 1 mg.

            c. On at least five occasions between December
            28, 2018, and August 8, 2019, Gulf Med
            Pharmacy filled prescriptions written on the
            same day by Physician A.N. for Patient J.B.
            for 120 units of oxycodone 30 mg, 60 units of
            morphine sulfate extended release 30 mg, and
            90 units of alprazolam 1 mg.

            d. On at least four occasions between May 14,
            2019, and August 6, 2019, Gulf Med Pharmacy


                                   - 4 -
Case 2:20-cv-00420-JES-NPM Document 10 Filed 06/23/20 Page 5 of 17 PageID 128



            filled prescriptions written on the same day
            by Physician M.L. for Patient R.R. for 120
            units of hydromorphone 8 mg, 60 units of
            morphine sulfate extended release 60 mg, and
            30 units of alprazolam 2 mg.

            e. On at least four occasions between May 8,
            2019, and August 5, 2019, Gulf Med Pharmacy
            filled prescriptions written on the same day
            by Physician M.L. for Patient B.Da. for 120
            units of hydromorphone 8 mg, 30 units of
            morphine sulfate extended release 30 mg, and
            30 units of alprazolam 2 mg. On February 12,
            2018,   Gulf   Med   Pharmacy    also   filled
            prescriptions written on the same day by
            another physician in the same practice—
            Physician D.P.—for Patient B.Da. for 150 units
            of hydromorphone 8 mg, 90 units of methadone
            10 mg, and 30 units of alprazolam 2 mg.

(Doc. #6-1, ¶ 7.)        The DEA expert opined that the cocktail of an

opioid, a benzodiazepine, and carisoprodol (the “Trinity cocktail)

is a serious red flag because the combination is highly dangerous.

Plaintiff was found to have repeatedly dispensed Trinity cocktails

without any indication that the pharmacists addressed or resolved

the risk.    (Id., ¶ 8.)

      Additionally, from at least March 22, 2017, until at least

August 8, 2019, plaintiff repeatedly filled prescriptions for

patients     receiving    a   much   greater   daily     morphine    milligram

equivalent     dosage    of   short-acting     opioids    than      long-acting

opioids.     In the DEA expert's view, because these prescriptions

were illogical from a pharmacological perspective, they therefore

raised a red flag, yet the pharmacist failed to address it.

Examples of such improper prescriptions included:



                                     - 5 -
Case 2:20-cv-00420-JES-NPM Document 10 Filed 06/23/20 Page 6 of 17 PageID 129



            a. On at least 23 occasions between November
            8, 2017, and July 17, 2019, Gulf Med Pharmacy
            filled prescriptions for Patient A.B. for 120
            units of immediate release hydromorphone 8 mg
            (equal to 128 mg of morphine per day), but
            only 60 units of morphine sulfate extended
            release 15 mg (equal to 30 mg of morphine per
            day).

            b. On at least 28 occasions between April 21,
            2017, and July 17, 2019, Gulf Med Pharmacy
            filled prescriptions for Patient B.Di. for 120
            units of immediate release hydromorphone 8 mg
            (equal to 128 mg of morphine per day), but
            only 60 units of morphine sulfate extended
            release 30 mg (equal to 60 mg of morphine per
            day).

            c. On at least 18 occasions between January
            10, 2018, and May 1, 2019, Gulf Med Pharmacy
            filled prescriptions for Patient S.K. for 110
            units of immediate release hydromorphone 8 mg
            (equal to 125-128 mg of morphine per day), but
            only 60 units of morphine sulfate extended
            release 15 mg (equal to 30 mg of morphine per
            day).

            d. On at least 27 occasions between March 22,
            2017, and August 8, 2019, Gulf Med Pharmacy
            filled prescriptions for Patient J.B. for 108-
            120 units of immediate release oxycodone 30 mg
            (equal to 162-180 mg of morphine per day), but
            only 60 units of morphine sulfate extended
            release 30 mg (equal to 60 mg of morphine per
            day).

            e. On at least eight occasions between October
            2, 2018, and August 6, 2019, Gulf Med Pharmacy
            filled prescriptions for Patient R.R. for 120
            units of immediate release hydromorphone 8 mg
            (equal to 128 mg of morphine per day), but
            only 28 units of morphine sulfate extended
            release 60 mg (equal to 60 mg of morphine per
            day).

            f. On at least eight occasions between January
            16, 2019, and August 5, 2019, Gulf Med
            Pharmacy filled prescriptions for Patient


                                   - 6 -
Case 2:20-cv-00420-JES-NPM Document 10 Filed 06/23/20 Page 7 of 17 PageID 130



             B.Da. for 120 units of immediate release
             hydromorphone 8 mg (equal to 128 mg of
             morphine per day), but only 30 units of
             morphine sulfate extended release 30 mg (equal
             to 30 mg of morphine per day).

(Id., ¶ 10.)

      Gulf    Med     also   regularly    filled       controlled     substance

prescriptions for individuals who traveled an unusual distance to

obtain   their      prescriptions,    which     is   another     indication   of

diversion    and/or    abuse   that    should   have    raised    a   red   flag.

Examples included:

             a. On at least 20 occasions between November
             8, 2017, and July 17, 2017, Patient A.B.
             traveled 45 miles round trip to obtain
             prescriptions for hydromorphone 8 mg, morphine
             sulfate extended release 15 mg, and diazepam
             10 mg, which Gulf Med Pharmacy filled.

             b. On at least five occasions between October
             25, 2017, and February 12, 2018, Patient B.Da.
             traveled over 48 miles round trip to obtain
             prescriptions for hydromorphone 8 mg and
             methadone 10 mg, which Gulf Med Pharmacy
             filled. On two of those trips—January 15,
             2018, and February 12, 2018—Patient B.Da. also
             obtained prescriptions for alprazolam 2 mg,
             which   Gulf   Med   Pharmacy   also   filled.
             Subsequently, on at least seven occasions
             between February 13, 2019, and August 5, 2019,
             Patient B.Da. traveled over 48 miles round
             trip to obtain prescriptions for hydromorphone
             8 mg, morphine sulfate extended release 30 mg,
             and alprazolam 2 mg, which Gulf Med Pharmacy
             also filled.

             c. On at least 17 occasions between January
             17, 2018, and May 8, 2019, Patient R.D.
             traveled over 41 miles round trip to obtain
             prescriptions for hydromorphone 8 mg and
             lorazepam 2 mg, which Gulf Med Pharmacy
             filled.


                                      - 7 -
Case 2:20-cv-00420-JES-NPM Document 10 Filed 06/23/20 Page 8 of 17 PageID 131



(Id., ¶ 11.)

      Other common red flags are the use of cash payments instead

of insurance payments, or price gouging or charging more than the

market rate for prescriptions for a controlled substance.                   (Id.,

¶¶ 12-13.)     From March 22, 2017, until at least August 6, 2019,

Gulf Med Pharmacy repeatedly filled prescriptions for oxycodone 30

mg   and   hydromorphone    8   mg    for   patients   who    paid    for   these

prescriptions in cash at substantially inflated prices that far

exceeded what other area pharmacies charged.            The DEA expert found

that the price of 120 to 140 units of oxycodone 30 mg varied from

about $1.59 to $1.63 per unit, and the sale price of 120 to 140

units of hydromorphone 8 mg varied from about $1.25 to $1.27 per

unit.      Examples   of   sales     that   should   have    raised   red   flags

included:

            a. On at least 15 separate occasions between
            March 14, 2018, and April 10, 2019, Gulf Med
            Pharmacy filled prescriptions for 120 units of
            hydromorphone 8 mg for Patient R.D. On each
            occasion,   Patient   R.D.   paid    for   the
            prescription in cash, and on all but one
            occasion Patient R.D. paid $4 per unit ($480
            in total)—over three times the market rate.

            b. On at least six separate occasions between
            February 26, 2018, and April 22, 2019, Gulf
            Med Pharmacy filled prescriptions for 84 to
            120 units of oxycodone 30 mg for Patient T.G.
            On each occasion, Patient T.G. paid for the
            prescription in cash at a price of $4 per unit
            ($336 to $480 in total)—over three times the
            market rate.




                                      - 8 -
Case 2:20-cv-00420-JES-NPM Document 10 Filed 06/23/20 Page 9 of 17 PageID 132



            c. On at least 16 separate occasions between
            March 7, 2018, and May 1, 2019, Gulf Med
            Pharmacy filled prescriptions for 108 to 110
            units of hydromorphone 8 mg for Patient S.K.
            On each occasion, Patient S.K. paid for the
            prescription in cash at a price ranging from
            $3.56 per unit to $4 per unit ($392 to $432 in
            total)-in each case at least two-and-a-half
            times the market rate, and as high as over
            three times the market rate.

            d. On at least 14 separate occasions between
            March 20, 2018, and April 15, 2019, Gulf Med
            Pharmacy filled prescriptions for 90 to 120
            units of oxycodone 30 mg for Patient L.V. On
            each occasion, Patient L.V. paid for the
            prescription in cash at a price ranging from
            $2.50 per unit to $3.33 per unit ($300 in
            total)-in each case at least one-and-a-half
            times the market rate, and as high as twice
            the market rate. Further, Patient L.V. used
            insurance to pay for other prescriptions,
            including   prescriptions    for   controlled
            substances such as alprazolam and zolpidem.

            e. On at least 19 separate occasions between
            March 22, 2017, and September 7, 2018, Gulf
            Med Pharmacy filled prescriptions for 108 to
            120 units of oxycodone 30 mg for Patient J.B.
            On each occasion, Patient J.B. paid for the
            prescription in cash at a price of $3.40 to $4
            per unit ($408 to $480 in total)-in each case
            over twice the market rate.

            f. On at least 23 occasions between November
            8, 2017, and July 17, 2019, Gulf Med Pharmacy
            filled   prescriptions   for   120  units   of
            hydromorphone 8 mg for Patient A.B. On each
            occasion,   Patient    A.B.   paid   for   the
            prescription in cash at a price of $3.73 to $4
            per unit ($448 to $480 in total)-in each case
            over two-and-a-half times the market rate, and
            as high as three times the market rate.

            g. On at least five occasions     between October
            25, 2017, and February 12,        2018, Gulf Med
            Pharmacy filled prescriptions     for 150 units of
            hydromorphone   8   mg   for       Patient   B.Da.


                                   - 9 -
Case 2:20-cv-00420-JES-NPM Document 10 Filed 06/23/20 Page 10 of 17 PageID 133



            Subsequently, on at least six occasions
            between March 13, 2019, and August 5, 2019,
            Gulf Med Pharmacy filled prescriptions for 120
            units of hydromorphone 8 mg for Patient B.Da.
            On each of these 11 occasions, Patient B.Da.
            paid for the prescription in cash at a price
            of $4 per unit ($480 to $600 in total)-over
            three times the market rate.

            h. On at least 28 occasions between April 21,
            2017, and July 17, 2019, Gulf Med Pharmacy
            filled   prescriptions    for 120   units   of
            hydromorphone 8 mg for Patient B.Di. On each
            occasion,   Patient    B.Di.  paid   for   the
            prescription in cash at a price of $4 per unit
            ($480 in total) over three times the market
            rate.

            i. On at least 18 occasions between December
            5, 2017, and least August 6, 2019, Gulf Med
            Pharmacy filled prescriptions for 120 to 168
            units of hydromorphone 8 mg for Patient R.R.
            On each occasion, Patient R.R. paid for the
            prescription in cash at a price ranging from
            $4 per unit to $4.60 per unit ($480 to $672 in
            total)-in each case over three times the
            market rate.

 (Id., ¶ 14.)

       Based on these facts, a preliminary finding was made that

 plaintiff’s      continued     registration      while     administrative

 proceedings were pending constituted “an imminent danger to the

 public health or safety.”       Therefore, registration was suspended

 immediately until a final determination could be made.           Plaintiff

 now seeks to have this suspension dissolved.

       III. Statutory Authority

       A registration “to manufacture, distribute, or dispense a

 controlled substance or a list I chemical may be suspended or



                                   - 10 -
Case 2:20-cv-00420-JES-NPM Document 10 Filed 06/23/20 Page 11 of 17 PageID 134



 revoked by the Attorney General” if the registrant commits acts

 that would make the registration “inconsistent with the public

 interest”.    21 U.S.C. § 824(a)(4).     Additionally, the registration

 may be suspended or revoked by the Attorney General upon a finding

 that the registrant has failed to comply with any standard set

 forth in 21 U.S.C. § 823(g)(1).       Id.

       Under some circumstances, a registration may be suspended at

 the beginning of the administrative proceedings.             “The Attorney

 General    may,   in   his   discretion,    suspend    any    registration

 simultaneously with the institution of proceedings under this

 section, in cases where he finds that there is an imminent danger

 to the public health or safety.”       21 U.S.C. § 824(d)(1).     The term

 “imminent danger to the public health or safety” means “that, due

 to the failure of the registrant to maintain effective controls

 against diversion or otherwise comply with the obligations of a

 registrant under this subchapter or subchapter II, there is a

 substantial likelihood of an immediate threat that death, serious

 bodily harm, or abuse of a controlled substance will occur in the

 absence of an immediate suspension of the registration.”                 21

 U.S.C. § 824(d)(2).     A federal district court has jurisdiction to

 dissolve the suspension of a registration.        21 U.S.C. § 824(d)(1).

 “The plain language of this section means that one faced with

 becoming the victim of the harsh expedient of suspension without

 prior notice may resort to the appropriate district court in search



                                   - 11 -
Case 2:20-cv-00420-JES-NPM Document 10 Filed 06/23/20 Page 12 of 17 PageID 135



 of appropriate relief.”       Norman Bridge Drug Co. v. Banner, 529

 F.2d 822, 823–24 (5th Cir. 1976). 1

       IV.    Standard of Review

       While neither party disputes the jurisdiction of a federal

 district court to dissolve an ISO, the parties disagree on the

 standard of review to be applied in such a dissolution proceeding.

 Plaintiff relies almost entirely on Oak Hill Hometown Pharmacy v.

 Dhillon, 418 F. Supp. 3d 124, 129 n.1 (S.D.W. Va. 2019), in which

 the district court applied a de novo review of the administrative

 record to find that the DEA failed to show a factual basis for

 suspension.     Plaintiff argues that the record in this case is

 similarly insufficient to support the suspension.

       The government, on the other hand, asserts that a request to

 dissolve an ISO must be made pursuant to a complaint and motion

 for temporary restraining order or preliminary injunction.            “Every

 Middle   District   [of   Florida]   decision   addressing    a   §   824(d)

 challenge did so on a motion for temporary restraining order

 (“TRO”) or preliminary injunction.”        Aarric, Inc. v. Dhillon, No.

 2:20-CV-306-FTM-38MRM, 2020 WL 2114600, at *1 (M.D. Fla. May 4,

 2020) (collecting cases).       The government argues that plaintiff

 has failed to comply with both the procedural and substantive


 1 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
 1981) (en banc) the Eleventh Circuit adopted as binding precedent
 all the decisions of the former Fifth Circuit handed down prior to
 the close of business on September 30, 1981.


                                   - 12 -
Case 2:20-cv-00420-JES-NPM Document 10 Filed 06/23/20 Page 13 of 17 PageID 136



 requirements necessary to obtain a temporary restraining order or

 a preliminary injunction.

        The Eleventh Circuit has held that the factual basis for an

 IOS is reviewed under a clearly erroneous standard.          Norman Bridge

 Drug   Co.,   529   F.2d    at   828–29.     Additionally,   since   such   a

 suspension of registration may be invoked only to avoid imminent

 danger to the public health and safety, the Court overlooked the

 failure to comply with the procedural niceties for a temporary

 restraining order.         Norman Bridge Drug Co., 529 F.2d at 828–29.

 Additionally, the Eleventh Circuit has held that its review of the

 final decision of the DEA revoking a pharmacist’s registration

 “may set aside the Acting Administrator’s final decision if it is

 “arbitrary, capricious, an abuse of discretion, or otherwise not

 in accordance with the law. 5 U.S.C. § 706(2)(A).”             Jones Total

 Health Care Pharmacy, LLC v. Drug Enf't Admin., 881 F.3d 823, 829

 (11th Cir. 2018).          As the Supreme Court has recently stated,

 “[u]nder this ‘narrow standard of review, . . . a court is not to

 substitute its judgment for that of the agency, but instead to

 assess only whether the decision was ‘based on a consideration of

 the relevant factors and whether there has been a clear error of

 judgment’”.     Dep't of Homeland Sec. Regents of the Univ. of

 California Wolf v. Vidal, 18-587, 2020 WL 3271746, at *7 (U.S.

 June 18, 2020)(citations omitted).




                                     - 13 -
Case 2:20-cv-00420-JES-NPM Document 10 Filed 06/23/20 Page 14 of 17 PageID 137



       V.     Application to Administrative Record

       Under the pertinent statute, the DEA must demonstrate a link

 between a registrant's alleged transgressions and an impending

 death, serious bodily harm, or abuse, and must show the likelihood

 of   those    evils,     based    on   the    purported    transgressions,   is

 substantial.       The Court finds that the record establishes that the

 factual basis for the IOS was not clearly erroneous.

       The    DEA    clearly      articulated     several    categories   where

 effective controls against diversion were not in place and “red

 flags”     were    not   recognized    or    resolved.      Specifically,    for

 cocktail medications that were dispensed, improper dosing for pain

 management regarding short-acting and long-acting opioids, the

 long distances travelled by patients seeking controlled substance

 prescriptions, and the cash payments at well above market rates

 for controlled substances.         The potential harm to the public, and

 the public interest in this case, clearly outweigh any harm to

 plaintiff pending a final resolution by the DEA.

       Plaintiff argues that no law provides a maximum distance that

 a patient may travel to obtain a prescription without being flagged

 as suspicious.       Gulf Med argues that it has no way of knowing “how

 far, in DEA’s opinion, is too far for a patient to travel, because

 there is no published standard.”             (Doc. #1, p. 15.)   Gulf Med also

 argues that the Google Maps estimates do not prove that the

 patients actually travelled between 41 and 48 miles roundtrip.



                                        - 14 -
Case 2:20-cv-00420-JES-NPM Document 10 Filed 06/23/20 Page 15 of 17 PageID 138



 (Id.)     The government rejects this argument as driving far is a

 “major red flag to any pharmacist.”              (Doc. #6, p. 19) (citing East

 Main    Street,     75    Fed.   Reg.    66149,    66164      (DEA    2010).      “All

 prescriptions for controlled substances shall be dated as of, and

 signed on, the day when issued and shall bear the full name and

 address of the patient, the drug name, strength, dosage form,

 quantity prescribed, directions for use, and the name, address and

 registration number of the practitioner.”               21 C.F.R. § 1306.05(a).

 Whether the patient travelled or not, an address located closer to

 other pharmacies should have been an obvious red flag.                       The Court

 rejects Gulf Med’s position on this issue.

        Plaintiff argues that the DEA is asking it to essentially

 overrule the clinical determinations of physicians by refusing to

 fill     prescriptions        calling     for    more   short-acting          opioids.

 Plaintiff also argues that the cash paying customers were only a

 small portion of the controlled substance prescriptions, and that

 the    allegations       of   price   gouging     are   not    based    on    complete

 information.        These arguments are also rejected.               “A prescription

 for a controlled substance to be effective must be issued for a

 legitimate medical purpose by an individual practitioner acting in

 the usual course of his professional practice. The responsibility

 for the proper prescribing and dispensing of controlled substances

 is     upon   the    prescribing        practitioner,      but   a     corresponding

 responsibility        rests      with     the    pharmacist      who     fills     the



                                         - 15 -
Case 2:20-cv-00420-JES-NPM Document 10 Filed 06/23/20 Page 16 of 17 PageID 139



 prescription.”     21 C.F.R. § 1306.04(a) (emphasis added).          As to

 the argument of the portion of cash paying customers, there is

 nothing clearly erroneous with the finding that it poses a red

 flag requiring further review.

        Plaintiff argues that no specific patients were identified as

 having suffered harm or injury from the cocktail medications.

 “Plaintiff is misguided. Whether or not anyone was actually harmed

 is not the standard for finding imminent harm.          Courts have found

 when infractions “demonstrate a pattern and practice of conduct

 which [the] DEA could reasonably conclude was inconsistent with

 public health and safety,” an ISO is not arbitrary and capricious.”

 George Pharmacy Inc. v. Barr, No. 6:19-CV-1480-ORL-41GJK, 2019 WL

 7423550, at *4 (M.D. Fla. Sept. 23, 2019).

        Even under the other suggested standards, plaintiff cannot

 justify dissolution of the ISO.         Plaintiff has not demonstrated

 that    the   temporary   suspension    satisfied    the   standards    for

 obtaining a temporary restraining order against its enforcement.

 Additionally, even if the Court were to apply a de novo review,

 the Court finds that the DEA has satisfied its burden for the

 issuance of the ISO.      The Petition will be denied.

        Accordingly, it is hereby

        ORDERED:




                                   - 16 -
Case 2:20-cv-00420-JES-NPM Document 10 Filed 06/23/20 Page 17 of 17 PageID 140



       Plaintiff's Petition to Dissolve Immediate Suspension Order

 (Doc. #1) is DENIED.     The Clerk shall terminate all deadlines and

 close the file.

       DONE and ORDERED at Fort Myers, Florida, this            23rd     day

 of June, 2020.




 Copies:
 Counsel of Record




                                   - 17 -
